                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     JEROME LEMEAL WILLIAMS,                           Case No. 18-cv-06921-BLF
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     WENDY DUFFY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff’s first amended complaint having been dismissed without leave to amend and the

                                  15   action having been dismissed with prejudice,

                                  16          It is hereby ordered and adjudged that Plaintiff take nothing by this action and that

                                  17          Judgment is entered for Defendants and against Plaintiff.

                                  18
                                  19   Dated: February 14, 2019

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
